          Case 1:20-cv-00505-JCH-JHR Document 21 Filed 12/14/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PAUL S. GALINDRO
LAURA GALINDRO,

          Plaintiffs,
v.                                                                           CV 20-0505 JCH/JHR

DIGEN RECOVERY SYSTEMS, LLC, and
GENE ALLEN,

          Defendants.

          PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
          This matter comes before the Court on Defendant Gene Allen’s Motion Requesting Clerk

to Reconsider Default Judgment [Doc. 13], filed July 9, 2020. On July 14, 2020, United States

District Judge Judith C. Herrera referred this case to me to conduct hearings, if warranted,

including evidentiary hearings, and to perform any legal analysis required to recommend to the

Court an ultimate disposition of the case. [Doc. 15]. Because Allen lacks standing to move to

reconsider an entry of default against DiGen Recovery System, LLC (“DiGen”), I recommend that

his Motion be DENIED.

     I.       BACKGROUND

          Plaintiff Paul Galindro and Laura Galindro sued DiGen and Allen for violations of the

federal Fair Debt Collection Practices Act, the New Mexico Unfair Practice Act, common law

abuse of process and tortious debt collection on May 25, 2020. [Doc. 1, p. 1]. Both Defendants

were served on June 3, 2020, giving them a deadline to answer of June 24, 2020. [Docs, 4, 5].

Allen filed an answer for himself before the deadline. [Doc. 6]. Plaintiffs then filed their Praecipe

Requesting Clerk to Enter Default against DiGen on July 7, 2020, and the Clerk of the Court

entered default as to DiGen on July 8, 2020. [Docs. 7, 12].
         Case 1:20-cv-00505-JCH-JHR Document 21 Filed 12/14/20 Page 2 of 3




         Allen filed the current Motion Requesting Clerk to Reconsider Default Judgment against

DiGen on July 9, 2020. [Doc. 13]. Plaintiffs responded on July 27, 2020. [Doc. 18]. Under Local

Rule 7.4(a), a reply must be served and filed within 14 calendar days after service of the response,

and, under Local Rule 7.1(b), the failure to file and serve a reply within the time prescribed

constitutes consent that briefing on the motion is complete. D.N.M.LR-Civ 7.1(b), 7.4(a). To date,

Allen has not filed a reply to the motion. Furthermore, to date, DiGen has not appeared before the

Court through licensed counsel.

   II.      DISCUSSION

         Before considering the merits of Allen’s Motion, the Court must address standing.

         I conclude that Allen cannot appear on behalf of DiGen. As Plaintiffs pointed out, Local

Rule 83.7 states: “[a] corporation, partnership or business entity other than a natural person must

be represented by an attorney authorized to practice before this Court.” D.N.M.LR-Civ 83.7. Here,

Plaintiffs alleged that DiGen is a domestic limited liability company, and Allen has not appeared

before the Court as an attorney. [See Doc. 1, p. 2; see generally Docs. 6, 13]. Plaintiffs raised

Allen’s lack of standing to represent DiGen in their response and Allen never replied. [See Doc.

18, p. 1]. Therefore, I conclude that Allen cannot represent the interests of DiGen, and Allen’s

motion cannot be construed as filed on behalf of DiGen.

         Nor can Allen as a party move to reconsider an entry of default against DiGen, a separate

party. In the ordinary case, a party is denied standing to assert the right of third persons. Arlington

Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 263 (1977). More particularly, a party does not

have standing to move to vacate an entry of default against another party. See e.g. Two Moms and

a Toy, L.L.C. v. International Playthings, L.L.C., 2012 WL 4795680, at *1 (D. Colo. Oct. 9, 2012)

(Defendant IPT does not have standing to move to vacate entry of default against Yookidoo.);



                                                  2
       Case 1:20-cv-00505-JCH-JHR Document 21 Filed 12/14/20 Page 3 of 3




Colony Ins. Co. v. Troensa Constr., Inc., 2018 WL 4676038, at *13 (D.N.J. Sept. 28, 2018) (The

Association does not have standing to motion the court to vacate the entry of default against

Troensa.).

          Allen offered no arguments supporting an exception to the general rule. Therefore, I

conclude that Allen lacks standing to move to reconsider an entry of default against DiGen.

   III.      RECOMMENDATION

          Because Allen cannot appear on behalf of DiGen, and Allen himself lacks standing to move

to vacate an entry of default against DiGen, I recommend that the Court DENY Gene Allen’s

Motion Requesting Clerk to Reconsider Default Judgment.



                                              ____________________________________
                                              JERRY H. RITTER
                                              UNITED STATES MAGISTRATE JUDGE



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a

copy of these Proposed Findings and Recommended Disposition, they may file written objections

with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1).

A party must file any objections with the Clerk of the District Court within the fourteen-day

period if that party wants to have appellate review of the proposed findings and

recommended disposition. If no objections are filed, no appellate review will be allowed.




                                                 3
